DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 07/31/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings

The drawings are objected to because of the following:
Fig. 6 element number 198 is used for both “propriety data model” and “a database of cached data” and “cloud PDF parsing service” is missing and element number.
Fig. 14 “Display Device(s)” element number 2514 should be 2512.
Fig. 15 is missing element numbers 1510, 1520, and 1530 as mention in paragraph [0070] of the Applicant’s specification.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

The disclosure is objected to because of the following informalities:
Fig. 6 element number 184 for “core codebase” is missing from paragraph [0030].
Fig. 6 “cloud pdf parsing service” is not mentioned in the specification.
Fig. 9 element number 310 is missing from the specification.
Fig. 10 element number 402 and “deep feature model” 400 is missing from the specification.    
Appropriate correction is required.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention, “Apparatus for Determining Role Fitness While Eliminating Unwanted Bias”, is directed to an abstract idea, specifically Mental Processes, without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements individually or in combination provide mere instructions to implement the abstract idea on a computer.
Step 1:  Claims 1-20 are directed to a statutory category, namely a machine (claims 1-10), a process (claims 11-19) and a manufacture (claim 20).
Step 2A (1): Independent claims 1, 11, and 20 are directed to an abstract idea of Mental Processes, based on the following claim limitations: “training data comprising positive example negative example, the positive example representing candidates who would be invited to an interview, the negative example representing candidates without at least one relevant skills and experience who would not be invited to an interview, the positive examples and negative examples being used to train a deep learning model, the deep learning model being used to predict fitness of a specific candidate for a role”. Dependent claims 2-10 and 12-19 further describe the training data and the inputs and output of the model. The claims are directed towards training a model to analyze resume data to determine fitness of a candidate. The claimed invention could encompass a person with pen and paper developing and training a model with resume data to predict fitness of a candidate. These limitations, under the broadest reasonable interpretation, covers performance of the limitations in the mind and fall within the abstract grouping of  “Mental Processes”. Mental Processes includes observation, evaluations, judgments, and opinions. As per the October 2019 Patent Subject Matter Eligibility Guidance, claims that recite mental processes include limitations of “collecting information, analyzing it, and displaying certain results of the collection and analysis”. Therefore, claims 1-20 are directed to an abstract idea and are not patent eligible.
Step 2A (2): This judicial exception is not integrated into a practical application. In particular, claims 1, 11, and 20 recite additional elements of an apparatus comprising a multicore system processing device, a plurality of parallel multicore graphics processing devices, a network interface device providing remote connection to the multicore system processing, a storage device, a system interface bus operably coupling the multicore system processing device, the plurality of parallel multicore graphics processing devices, the network interface device, and the storage device (claim 1); a plurality of parallel multicore graphics processing devices, with a multicore processing device, a system interface bus operably couples the multicore system processing device, the plurality of parallel multicore graphics processing devices, the storage device, and a network interface device that provides remote connection to the multicore system processing (claim 11); a non-transitory computer-readable storage medium storing computer-executable instructions that, when executed, cause the performance of a method, a plurality of parallel multicore graphics processing devices, within a multicore processing device, and a system interface bus operably couples the multicore system processing device, the plurality of parallel multicore graphics processing devices, the storage device, and a network interface device that provides remote connection to the multicore system processing device (claim 20). These additional elements do not integrate the abstract idea into a practical application because the claims do not recite (a) an improvement to another technology or technical field and (b) an improvement to the functioning of the computer itself and (c) implementing the abstract idea with or by use of a particular machine, (d) effecting a particular transformation or reduction of an article, or (e) applying the judicial exception in some other meaningful way beyond generally linking the use of an abstract idea to a particular technological environment. These additional elements are viewed as computer devices/components that are used to perform the abstract idea of training a model to predict fitness of a specific candidate for a role. Limitations that recite mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea are not indicative of integration into a practical application (see MPEP 2106.05(f)). Therefore, claims 1-20 do not integrate the judicial exception into a practical application and thus are not patent eligible. 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 1, 11, and 20 recite additional elements as mentioned above. As per the Applicant’s specification, the multicore system processor is implemented using an i7-6850K available from INTEL 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims  1-3, 11-13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lapiello (US 2020/0293771 A1) in view of Yehezkel Rohekar (herein “Yehezkel”) (US 2020/0349392 A1).
As per claim 1, Lapiello teaches an apparatus, the apparatus comprising (Lapiello e.g. Figs. 1C and 1D systems for screening resumes [0003].) : 
Lapiello teaches a multicore system processing device; (Lapiello e.g. Fig. 1C, The system architecture 100 may include one or more processors 102 [0014]. Processor (s) 102 may use any known processor technology, including but not limited to graphics processors and multi-core processors [0015].)
Lapiello teaches a plurality of parallel multicore graphics processing devices; (Lapiello e.g. Fig. 1C system architecture 100 may include one or more processors 102 [0014]. Processor (s) 102 may use any known processor technology, including but not limited to graphics processors and multi-core processors [0015].)
Lapiello in view of Yehezkel teach a network interface device, the network interface device providing remote connection to the multicore system processing device; 
Lapiello teaches a network interface device to provide network connection to the system architecture (Lapiello e.g. Fig. 1C system architecture 100 may 
Lapiello does not explicitly teach the network interface device providing remote connection to the system.
However, Yehezkel teaches the network interface device providing remote connection to the system (Yehezkel e.g. Figs. 1 and 6, Yehezkel teaches a data processing system that facilitates on-the-fly deep learning in machine learning for autonomous machines [0002]. Fig. 6 computing device 600 hosting an on-the-fly deep learning mechanism represents a communication and data processing device and is similar to computing device 100 of Fig. 1 [0150].  Computing device 600 include graphics processor 614 and application processor 612 that may be one or more of processor(s) 102 of Fig. 1 [0154].  Computer device 600 may host network interface(s) to communicate with remote devices via network cable ([0013] and [0159].).
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Lapiello’s interface device to include remote connection to its system architecture as taught by Yehezkel in order to provide extended use and access for various users.
Lapiello teaches a storage device, the storage device storing training data comprising positive examples and negative examples, the positive examples representing candidates who would be invited to an interview, the negative examples representing candidates without at least one of relevant skills and experience who would not be invited to an interview, the positive examples and the negative examples being used by the plurality of parallel multicore graphics processing devices to train a deep learning model, the deep learning model being used by the multicore system processing device to predict fitness of a specific candidate for a role; and (Lapiello e.g. Figs. 1C and 4; Fig. 1C system architecture 100 includes one or more computer-readable mediums 110 [0014]. Fig. 4 illustrates how the system can be flexible and trained to learn different goals and vocabularies [0021]. With respect to the model training, two folders of PDF documents can be created (i.e. storage), one with examples of good candidates or resumes, and one with examples of bad candidates or resumes [0022]. A deep neural network is trained using a training dataset [0060]. Training dataset includes set of resume PDF documents stored in two different “yes” and “no” folders.  Folder "yes" can include candidates that have been deemed to be successful in the past after a pre-screening hiring round by a hiring team of person(s). Folder "no" can include candidates who did not pass the pre-screening hiring round by the hiring team of person(s) [0043].  With respect to candidate predictions, three set of data may be input: resumes ( in PDF format) to be scored, the relevant vocabulary list, and the model. Each PDF document can be run through the model and a probability of being a good candidate can be assigned. The output can be a prioritized list of candidates to interview [0023]. )
Lapiello teaches a system interface bus, the system interface bus operably coupling the multicore system processing device, the plurality of parallel multicore graphics processing devices, the network interface device, and the storage device. (Lapiello e.g. Figs. 1C system architecture 100 may include one or more processors 102, one or more input devices 104, one or more display devices 106, one or more network interfaces 108, and one or more computer-readable mediums 110. Each of these components may be coupled by bus 112 [0014].)
As per claim 11, Lapiello teaches a method, the method comprising (Lapiello e.g. Figs. 1A-1B processes for screening resumes [0002].): 
Lapiello teaches a plurality of parallel multicore graphics processing devices, within a multicore processing device, training a deep learning model based on training data that is stored within a storage device and that comprises positive examples and negative examples, the positive examples representing candidates who would be invited to an interview and the negative examples representing candidates without at least one of relevant skills and experience who would not be invited to an interview; and (See claim 1d for response.) 
Lapiello teaches applying the deep learning model to score a level of fitness that a specific candidate has for a role (See claim 1d for response.), Lapiello teaches wherein a system interface bus operably couples the multicore system processing device, 2714625.001US1 the plurality of parallel multicore graphics processing devices, the storage device (See claim 1e for response.), and Lapiello in view of Yehezkel teach a network interface device that provides remote connection to the multicore system processing device
As per claims 2 and 12, Lapiello in view of Yehezkel teach the apparatus, as defined by Claim 1 and method of Claim 11, Lapiello teaches wherein fitness is represented as a value between zero and one. (Lapiello e.g. Figs. 1A-1C; Each PDF document (i.e. resume) can be run through the model and a probability of being a good candidate can be assigned [0023]. Output of the deep neural network is a positive value between 0 and 1 which represents the probability of the resume to be a “good” one (Fig. 9B and  [0090]).)
As per claims 3 and 13, Lapiello in view of Yehezkel teach the apparatus, as defined by Claim 2 and method of Claim 12, Lapiello teaches wherein the value between zero and one indicates a probability that a human recruiter would invite the specific candidate for an interview for the role. (Lapiello e.g. Figs. 1A-1C illustrate processes and systems for screening resumes [0002]-[0003]. The screening process can be utilized to determine the probability that a resume is of interest and provide a probability of relevance for each resume and rank the order of the resumes according to the probability of relevance rankings. When a probability is given for each resume, a hiring person can start reviewing the resumes with the highest probabilities first in order to maximize the chances that the most relevant or desirable hires are reviewed and interviewed first [0019]. Each PDF document (i.e. resume) can be run through the model and a probability of being a good candidate can be assigned [0023]. Output of the deep neural network is a positive value between 0 and 1 which represents the probability of the resume to be a “good” one (Fig. 9B and  [0090]).)
As per claim 20, Lapiello teaches a non-transitory computer-readable storage medium storing computer-executable instructions that, when executed, cause the performance of a method comprising (Lapiello e.g. Fig. 1C system for screening resume architecture 100 may include one or more processors 102 , one or more input devices 104 , one or more display devices 106 , one or more network interfaces 108, and one or more computer - readable mediums 110 [0014]. Computer-readable medium 110 may be any medium that participates in providing instructions to processor (s) 102 for execution, including without limitation, non-volatile storage media (e.g. optical disks, magnetic disks, flash drives, etc.), or volatile media (e.g. SDRAM, ROM, etc.) [0015].) : 
Lapiello teaches a plurality of parallel multicore graphics processing devices, within a multicore processing device, training a deep learning model based on training data that is stored within a storage device and that comprises positive examples and negative examples, the positive examples representing candidates who would be invited to an interview and the negative examples representing candidates without at least one of relevant skills and experience who would not be invited to an interview; and  (See claim 1d for response.) 
Lapiello teaches applying the deep learning model to score a level of fitness that a specific candidate has for a role (See claim 1d for response.), Lapiello teaches wherein a system interface bus operably couples the multicore system processing device, the plurality of parallel multicore graphics processing devices, the storage device (See claim 1e for response.), and Lapiello in view of Yehezkel teach a network interface device that provides remote connection to the multicore system processing device. (See claim 1c for response.)
Claims  4-8 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lapiello (US 2020/0293771 A1) in view of Yehezkel Rohekar (herein “Yehezkel”) (US 2020/0349392 A1) and in further view of Calapodescu et al. (US 2017/0300565 A1).
As per claims 4 and 14, Lapiello in view of Yehezkel teach the apparatus, as defined by Claim 1 and method of Claim 11, Lapiello in view of Yehezkel and Calapodescu teach wherein a most recent role is stripped from a resume for a candidate referenced by the training data who has three or more instances of work experience listed in a listing of professional history. 
Lapiello teaches augmenting resumes via shuffling sentences and paragraphs to create additional training data  (Lapiello e.g. Fig. 8, Resumes are augmented by using a sentence and/or paragraph shuffling procedure for the training dataset [0056]. New resumes are created that can help teach the computer. This process can be helpful when treating resumes as these documents usually include sentences and/or paragraphs and/or other portions that are independent from each other. The resulting 'shuffled' resumes are still resumes [0061]. Pre-processing of the encoded resumes is performed before feeding them to the deep neural network. Pre-processing comprises eliminating nonfrequent words, padding the text to make all resume the same length, removing resumes that are too short, etc. (Fig. 9A and [0062]-[0063]).) 
Lapiello nor Yehezkel explicitly teach a most recent role is stripped from a resume for a candidate referenced by the training data who has three or more instances of work experience listed in a listing of professional history.

The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Lapiello in view of Yehezkel’s system and method for screening resumes and training a deep neural network to include identifying and processing resume work experience data as taught by Calapodescu in order to train models on a set of section classes (e.g. experience, education, skills, etc.) (Calapodescu e.g. [0042]).
As per claims 5 and 15, Lapiello in view of Yehezkel and Calapodescu teach the apparatus, as defined by Claim 4 and method of Claim 14, Lapiello in view of Yehezkel and Calapodescu also teach wherein a negative example is generated by substituting a random job description for the most recent role that was stripped from the resume for the candidate. 
Lapiello teaches augmenting resumes via shuffling sentences and paragraphs to create additional positive and negative training data (Lapiello e.g. With respect to the model training, two folders of PDF documents can be created, one with examples of good (i.e. positive) candidates or resumes, and one with examples of bad (i.e. negative) candidates or resumes. The data can then be augmented [0022]. In Fig. 1A step 107, augmentation can be done on the resumes to create additional resumes (These can be used, for example, in training the system.) [0013]. New resumes are created from example resumes by shuffling sentences and/or paragraphs belonging to the resume around. This technique can improve the prediction power of the model ([0056] and [0061]). The Examiner submits that the shuffling procedure involves random replacement/substitutions of sentences and paragraphs.) 
Lapiello nor Yehezkel explicitly teach that the shuffling of sentences and paragraphs pertain to job descriptions for the most recent role.
However, Calapodescu teaches segmenting and extracting work experience data from resumes using machine learning (Calapodescu e.g. Figs. 1-3, Calapodescu teaches system and methods for entity extraction from text and semi-structured documents such as resumes (Abstract and [0001]). These text documents each describe, in a natural language, such as English, the personal details, education, qualifications, and job 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to combine Lapiello in view of Yehezkel’s system and method for augmenting resumes to include segmenting and extracting work experience data from resumes as taught by Calapodescu in order to train models on a set of section classes (e.g. experience, education, skills, etc.) (Calapodescu e.g. [0042]).
As per claims 6 and 16, Lapiello in view of Yehezkel teach the apparatus, as defined by Claim 1 and method of Claim 11, Lapiello in view of Yehezkel and Calapodescu teach wherein a scoring process applied by a deep learning model utilizes parallel processing of the specific candidate's two most recent work experiences. 
Lapiello teaches a scoring process of a candidates resume applied by a deep learning model (Lapiello e.g. To predict how a new candidate will perform during pre-screening steps, we can load the model file and pass to it the PDF (i.e. resume) to get a 
Lapiello does not explicitly teach, however, Yehezkel teaches a deep learning model utilizes parallel processing (Yehezkel e.g. Figs. 1, 2A-2D and 16, Yehezkel teaches on-the-fly deep learning in machine learning for autonomous machines [0002]. Figs. 1 and 2A illustrate a computer system and parallel processing components configured to implement the embodiments ([0008]-[0009]). Parallel processing hardware is used to train many types of machine learning algorithms. This is particularly useful for optimizing the training of neural networks, as the computations performed in adjusting the coefficients in neural networks lend themselves naturally to parallel implementations [0222]. The neural networks can be used to perform deep learning [0239]. Fig. 11 illustrates a highly-parallel general-purpose graphics processing unit 1100 that can be configured to be efficient in processing the type of computational workloads associated with training deep neural networks [0227]. The computing architecture provided by embodiments described herein can be configured to perform the types of parallel processing that is particularly suited for training and deploying neural networks for machine learning [0235].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Lapiello’s system and method for screening resumes and training a deep neural network to include parallel processing as taught by Yehezkel in order to increase processing efficiency and allow use of high 
Lapiello in view of Yehezkel do not explicitly teach specifically processing candidate work experiences.
However, Calapodescu teaches processing (i.e. extracting) work experience data from resumes using machine learning (Calapodescu e.g. Figs. 1-3, Calapodescu teaches system and methods for entity extraction from text and semi-structured documents such as resumes (Abstract and [0001]). These text documents each describe, in a natural language, such as English, the personal details, education, qualifications, and job experience of a particular candidate, usually in a number of sections [0029]. The method includes segmenting the resume into sections [0019]. Fig. 1 example resume shows segmented work experience section 18 with 3 instances of work experiences 22, 24, and 26 [0036]. Information extracted from a resume include personal information, education, experience, skills, languages, certifications ([0031]-[0035]). Machine Learning ( ML ) is employed for contextual sequences learning and correction [0030]. The entities extracted from the resumes can be used to learn a classifier model, e.g., a binary classifier, for distinguishing between good and bad resumes [0154]. At least one of the segmenting, extracting the first set of entities, clustering, identifying complete clusters, learning patterns, and extracting new entities may be performed with a processor device [0020].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Lapiello in view of Yehezkel’s system and method for screening resumes and training a deep neural network to include identifying and processing resume work experience data as taught by Calapodescu in 
As per claims 7 and 17, Lapiello in view of Yehezkel and Calapodescu teach the apparatus, as defined by Claim 6 and method of Claim 16, Lapiello in view of Yehezkel teach wherein the deep learning model utilizes parallel processing in part by first processing the specific candidate's resume and then extracting relevant information-rich natural language. 
Lapiello teaches the deep learning model processes the specific candidate’s resume and then extract relevant information-rich natural language (Lapiello e.g. Data is pre-processed to feed Deep Neural networks (Figs. 7A-7C and [0058]). Pre-processing comprises eliminating nonfrequent words, padding the text to make all resume the same length, removing resumes that are too short, etc. [0063]. Once the PDF documents (i.e. resumes) have been transformed into text, the tokens (e.g., words) can be extracted. The text can be split into words, sentences, and/or paragraphs using a set of regular expressions and character based rules ( e.g., using Regex) [0040]. Once the PDF (i.e. resume) has been transformed into a sequence of indexes and pre-processed, the scoring procedure comes from multiple transformations of the word vectors using model parameters found during training for the neural network functions [0106].) 
Lapiello does not explicitly teach, however, Yehezkel teaches a deep learning model utilizes parallel processing (Yehezkel e.g. Figs. 1, 2A-2D and 16, Yehezkel teaches on-the-fly deep learning in machine learning for autonomous machines [0002]. Figs. 1 and 2A illustrate a computer system and parallel processing components configured to implement the embodiments ([0008]-[0009]). Parallel processing hardware is used to train 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Lapiello’s system and method for screening resumes and training a deep neural network to include parallel processing as taught by Yehezkel in order to increase processing efficiency and allow use of high capacity networks and enable those networks to be trained on larger datasets (Yehezkel e.g. [0005]).
As per claims 8 and 18, Lapiello in view of Yehezkel and Calapodescu teach the apparatus, as defined by Claim 6 and method of Claim 16, Lapiello teaches wherein a set of words of limited utility is excluded from the extracting of relevant information-rich natural language 
Claims  9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lapiello (US 2020/0293771 A1) in view of Yehezkel Rohekar (herein “Yehezkel”) (US 2020/0349392 A1),  in further view of Calapodescu et al. (US 2017/0300565 A1), and in further view of Zhang et al. (US 2020/0311203 A1).
As per claims 9 and 19, Lapiello in view of Yehezkel and Calapodescu teach the apparatus, as defined by Claim 6 and method of Claim 16, Lapiello in view of Yehezkel and Calapodescu do not explicitly teach, however, Zhang teaches wherein demographic and personally identifiable information are excluded from the extracting of relevant information-rich natural language. (Zhang e.g. Zang teaches computer-implemented techniques for surfacing salient keyword units in multi-language survey comments that are more context-sensitive [0009]. Comments provided by users to survey questions may be provided in a free-form text format [0031]. Comments are parsed and analyzed to identify candidate keyword units in the comment [0039]. For situations where implementations collect information about users, certain data may be anonymized in one or more ways before it is stored or used, so that personally identifiable information is removed [0119]. The one or more characteristics of the commenter may include demographic characteristics (e.g., age, gender, generation, geographic location, etc. ) [0064].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Lapiello in view of Yehezkel and Calapodescu’s system and method for screening resumes and training a deep neural network to include exclusion/removal of personally identifiable information as taught by .
Claim  10 is rejected under 35 U.S.C. 103 as being unpatentable over Lapiello (US 2020/0293771 A1) in view of Yehezkel Rohekar (herein “Yehezkel”) (US 2020/0349392 A1),  in further view of Calapodescu et al. (US 2017/0300565 A1), in further view of Zhang et al. (US 2020/0311203 A1), and in further view of Garg et. al. (US 2021/0264373 A1).
As per claim 10, Lapiello in view of Yehezkel and Calapodescu teach the apparatus, as defined by Claim 6, wherein a set of indicative pronouns is excluded from the extracting of relevant information-rich natural language in order to limit capacity for the deep learning model to develop explicit biases against a particular demographic group.
Lapiello teaches pre-processing resumes including eliminating nonfrequent words before feeding them into the deep neural network in order to limit size of vectors(Lapiello e.g. Pre-processing of the encoded resumes is performed before feeding them to the deep neural network (Fig. 9A and [0062]. Pre-processing comprises eliminating nonfrequent words (i.e. limited utility), padding the text to make all resume the same length, removing resumes that are too short, etc. For example, embeddings can be used so that word indexes can be mapped to random vectors of a fixed size [0063].)
Lapiello in view of Yehezkel and Calapodescu do not explicitly teach excluding/removal of indicative pronouns in order to limit capacity for the deep learning model to develop explicit biases against a particular demographic group.
However, Zhang teaches wherein a set of indicative pronouns is excluded from the extracting of relevant information-rich natural language (Zhang e.g. Zang teaches 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Lapiello in view of Yehezkel and Calapodescu’s system and method for screening resumes and training a deep neural network to include exclusion/removal of personally identifiable information as taught by Zhang in order to identify the salient themes and concepts in the comments (Yehezkel e.g. [0044]).
Zhang does not explicitly teach indicative pronouns is excluded from the extracting of relevant information-rich natural language in order to limit capacity for the deep learning model to develop explicit biases against a particular demographic group.
However, Garg teaches identifying and excluding/removing data from candidate profiles that may influence bias (Garg e.g. Garg teaches a system, method, and computer program for removing or replacing information in candidate profiles that may influence bias [0006]. The system excludes or substitutes the following types of information in creating the new profile: (1) data that personally identifies the candidate, such as the 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Lapiello in view of Yehezkel, Calapodescu, and Zhang’s system and method for screening resumes and training a deep neural network to include exclusion/removal of data in a resume that may influence bias as taught by Garg in order to reduce the likelihood of bias in the initial screening process (e.g. by a human reviewer or model) (Garg e.g. [0005]).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ayanna Minor whose telephone number is (571)272-3605. The examiner can normally be reached M-F 9am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/A.M./Examiner, Art Unit 3624                                                                                                                                                                                                        



/MEHMET YESILDAG/Primary Examiner, Art Unit 3624